
	
		I
		111th CONGRESS
		2d Session
		H. R. 6380
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Sablan introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior, acting
		  through the National Park Service, to establish an annex in Tinian,
		  Commonwealth of the Northern Mariana Islands, as an extension of the American
		  Memorial Park located in Saipan.
	
	
		1.Annex in Tinian
			(a)Short
			 titleThis section may be
			 cited as the American Memorial Park
			 Annex in Tinian Act.
			(b)FindingsCongress finds as follows:
				(1)In September 2001, the National Park
			 Service, conducted a suitability and feasibility study on North Field, on the
			 island of Tinian, Commonwealth of the Northern Mariana Islands.
				(2)The Department of
			 Defense holds a 50-year lease over the study area, North Field Tinian.
				(3)The National Park
			 Service determined that the North Field Tinian was “one of the most significant
			 World War II sites in the Pacific” because of its important singular events
			 such as the strategic bombing of Japan and the use of the atomic bomb in
			 war.
				(4)North Field Tinian
			 is listed on the National Register of Historic Places as an historic district
			 and has been designated a national historic landmark.
				(5)The National Park
			 Service also determined that the study area was not feasible to include North
			 Field as a unit of the National Park Service system because of the “military’s
			 future long term needs”.
				(6)Visitors and
			 residents will be given the opportunity thereafter to visit North Field Tinian
			 to complete an on- and off-site interpretation of the World War II events on
			 Tinian.
				(7)As an annex, the
			 facility can serve as an extension of the American Memorial Park located on the
			 island of Saipan, Commonwealth of the Northern Mariana Islands.
				(8)American Memorial
			 Park is managed by the National Parks Service, as authorized under Public Law
			 94–241 and Public Law 95–348.
				(9)American Memorial
			 Park was established to honor the United States Forces that fought in the
			 Battle of Saipan.
				(10)North Field
			 Tinian played a crucial role in shaping the outcome of World War II, since the
			 dropping of the atomic bomb in combat over Hiroshima.
				(11)The 65th
			 Anniversary of this event was in 2010.
				(c)EstablishmentThe Secretary of the Interior, acting
			 through the National Park Service, shall develop, maintain, and administer an
			 annex in Tinian, Commonwealth of the Northern Mariana Islands, as an extension
			 of the American Memorial Park located in Saipan, on an appropriate parcel of
			 Tinian Public Land to be agreed upon by the National Park Service and the
			 Governor of the Northern Mariana Islands in consultation with the Mayor of
			 Tinian. The annex shall be used to—
				(1)interpret the
			 important aspects of North Field by highlighting the historic events related to
			 the World War II Marianas Campaign; and
				(2)serve as a
			 curatorial storage of World War II artifacts.
				
